FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
*	The prior art rejections under 35 U.S.C. 103 of record are maintained  in response to Applicants’ amendment. 
* 	The objections to the claims and drawings of record are withdrawn  in response to Applicants’ amendment.
Response to Arguments
*	Applicants’ arguments have been fully considered, but are not persuasive. 
REMARKS

*	In response to rejections under 35 U.S.C. 103 of  Claims 1-13, Applicants argue, on page 8 of the Reply, that the prior art of record does not teach the claims as recited. 
	Examiner disagrees and notes that same claims call for error protection/correction action and no error protection/correction action. 
	The prior art of record clearly discloses a controller which reads and analyses vehicular data and takes corrective action based on some criterion. For example, at Oh  et al., para.:”0039] The controller 206 performs no act when the vehicle is operated in the safe area 300, it generates a rear-end warning message when the vehicle is operated in the unsafe area 310, and it generates an emergency rescue message and transmits it to a plurality of vehicle information terminal devices 100 located at a predetermined area when the vehicle is operated in the rear-end accident area 320.”
	Examiner also notes that Applicants’s disclosure acknowledges/admits/concedes that some 1st data may require error protection while some 2nd data may not require such protection at para. [0007] “Because sensing apparatus for vehicles is considered a safety critical system, it is necessary to protect some of the information stored in the memory using a form of error correction code (ECC). The purpose of ECC protection is to allow the controller to detect when data that has been retrieved from the memory has been corrupted and, in some circumstances, correct the corruption.”
	Thus those of ordinary skill in the error correction art will recognize as obvious  the claimed approach of selectively providing data error correction/protection or reserving storage space therefor in a data transfer/storage environment.
	Examiner further notes that error protection is an expensive option in a data transfer system just as a radar system offering accident protection/prevention is to thereby require appropriate system modification in terms of hardware overhead, etc., at Oh  et al., para.:” 0008] Also, a vehicle radar installed in the vehicle safe driving system is expensive and has a limit for recognizing objects or distance, and when it is applied to a vehicle, the efficiency is degraded in consideration of the cost and performance…. 0050] The controller 206 transmits the calculated location correction data and a rear-end warning message or an emergency rescue message for the vehicle's safe driving to the vehicle terminal 106 through the base station communicator 208 and the vehicle communicator 108 (S112 and S114). [0051] According to an embodiment of the present invention, the cost generated by installing a radar in the vehicle is reduced and a vehicle safety device is easily realized by installing a vehicle information terminal device and a vehicle communication module in the vehicle and installing a radar in a base station. 0052] The embodiment of the present invention is applicable to the vehicle safe driving service, rear-end preventing service, and emergency rescue service by analyzing the individual vehicle's operation state and location in real time.”
*	Applicants also argue, on page 9 of the Reply, that the prior art of record does not teach the claims as recited, e.g., all bit streams are error protected though at varied levels under unequal error protection.
The Examiner notes that providing very low levels of error protection to data deemed unimportant may be equivalent to providing no error protection at all to same data, as seen in  Ji-sung Oh at para.:” “0009] Such uncompressed AV data includes unimportant bits as well as important bits. Since important bits give high effect on the quality of sound and images, if an error occurs in important bits, it is more difficult to restore the original sound and images than the case where an error occurs in unimportant bits. However, if error protection is applied to all data, many data processes will be required, which greatly increases the amount of data to be transmitted.”
*	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).
	The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).
	 	Examiner thus maintains that Claims 1-13 are unpatentable over the prior art of record.
Claims 14-15 are newly added and are rejected as seen below.
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-13 are rejected under 35 U.S.C. 103 as being obvious over Oh et al. (USPGPub No. 20110080312) and Ji-sung Oh et al. (USPGPub No. 20070271493).
As per Claims 1, 13, Oh substantially discloses controller -e.g., para. 36- coupled to storage for accessing data for storage, same data sensed via a radar sensory -e.g., para. 34- system, detecting errors -e.g., para. 36-  in same data and providing corrective action, e.g., Fig. 2 and paras.:  “[0007] The vehicle safe driving system has a problem that the range of the vehicle condition is restricted since it senses the vehicle condition by installing an image detector, a radar, or a sensor in the vehicle.
0023] The communication merger device 200 has a radar 202 for detecting inter-vehicle distance information of a plurality of vehicles, determines vehicle's driving safety based on the vehicle operation information and inter-vehicle distance information provided by the vehicle information terminal device 100, generates a warning message for safe driving, and transmits the warning message to the vehicle information terminal device 100.

    PNG
    media_image1.png
    269
    524
    media_image1.png
    Greyscale

0036] The controller 206 compares the first location information provided by the GPS receiver 204 and second location information of the communication merger device 200 stored in a memory unit (not shown) to periodically generate a location error value. Here, the location error value is used to correct vehicle location information provided by the vehicle information terminal device 100 or it is transmitted to the vehicle information terminal device 100 to correct vehicle location information of the vehicle information terminal device 100. 
[0037] The controller 206 calculates location information correction data by correcting vehicle location information provided by the vehicle information terminal device 100 based on the location error value, and transmits the calculated location information correction data to the vehicle information terminal device 100. 
0039] The controller 206 performs no act when the vehicle is operated in the safe area 300, it generates a rear-end warning message when the vehicle is operated in the unsafe area 310, and it generates an emergency rescue message and transmits it to a plurality of vehicle information terminal devices 100 located at a predetermined area when the vehicle is operated in the rear-end accident area 320.
0046] The radar 202 receives vehicle operation information and vehicle location information from the vehicle information terminal device 100, and receives location correction data from which vehicle location information is corrected from the controller 206. 
[0047] The radar 202 matches vehicle location and inter-vehicle distance information calculated by the radar 220 and vehicle operation information and location correction data provided by the vehicle information terminal device 100 to generate safe driving data including the respective vehicles' location, inter-vehicle distance information, and operation speed information.”}
Not specifically described in detail in Oh, though suggested at Oh’s para. 39: corrective action routine only at error/abnormality detection, is the step whereby ECC protection routine may be rendered optional for some processed sensor data to thereby result in an unequal error protection scheme based on some criterion.
	However Ji-sung Oh et al., in an analogous art, discloses an “Unequal error protection method and apparatus using the same,” wherein such techniques are described {See Ji-sung Oh et al., Id., Figs. 1, 15-16, 18 & paras.:” “0009] Such uncompressed AV data includes unimportant bits as well as important bits. Since important bits give high effect on the quality of sound and images, if an error occurs in important bits, it is more difficult to restore the original sound and images than the case where an error occurs in unimportant bits. However, if error protection is applied to all data, many data processes will be required, which greatly increases the amount of data to be transmitted.
 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Search Forms
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Search Results
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Help
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

User Searches
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Preferences
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

eRed Folder
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Open New Text Window
Logout

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Freeform
Structured
Classification
Dictionary
Thesaurus
Foreign Images

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Hit List
Side-by-Side
Document Text
Images
Search History
Display Format
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

WEST
WEST Reference
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

News
What's New
FAQ
Comments

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Cases
Collections
Saved Searches

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Session
User Profile
Grid Settings

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

0042] Referring to FIG. 1, the unequal-error-protection unit 130 performs channel-coding (error-correction coding) and symbol-mapping on a plurality of bit streams provided by the bit-separation unit 120. Here, the unequal-error-protection unit 130 gives an unequal-error-protection (UEP) effect to each bit stream depending on the significance of each of the plurality of bit streams. If an error occurs in bits whose significance is high during data transmission, because such an error occurrence can be more easily sensed by a user than the case where an error occurs in less significant bits, it is preferable for the error-protection effect to be improved for significant bits. The unequal-error-protection unit 130 will be described in more detail later with reference to FIGS. 4 to 17. …”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Oh by including therein a UEP coding technique as taught by Ji-sung Oh et al., because such modification would provide the procedure disclosed in Oh with an optimized data processing technique whereby “apparatus can transmit data efficiently and stably, which is advantageous.” {See Ji-sung Oh et al., para. 88.}
As per Claims:
2, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which the controller in use reads and writes data to a single memory -e.g., Ji-sung Oh at para.85: chip/IC/ASIC-chip that contains all of the one or more areas. 
3, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which one or more areas which store the ECC protected data comprise at least one contiguous block of memory that is -e.g., Ji-sung Oh at para.41-predefined and hence static. 
4, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which one or more areas which are to use the ECC protection are defined dynamically as a function of the -e.g., Ji-sung Oh at para. 42: type/significance-type of data that is being written to the memory or the -e.g., Ji-sung Oh at para. 42: type/significance-type of memory that the processor requests to be read from the memory. 
5, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which the controller is configured, in use, to write to the memory without using ECC protection data which has a relatively short -e.g., Ji-sung Oh at para. 42: type/significance/usefulness-useful life, and configured in use to write data to the memory using ECC protection when the data has a longer -e.g., Ji-sung Oh at para. 42: type/significance/usefulness-useful life or is otherwise safety -e.g., Ji-sung Oh at para. 40: critical/important-critical. 
6, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which the controller is configured to store in an area of memory that uses ECC protection any data which is -e.g., Ji-sung Oh at para. 40: critical/important-critical to safety where any corruption could compromise the safety of the system, and [may] store less safety -e.g., Ji-sung Oh at para. 40: critical/important-critical data without using ECC procedure. 
7, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which the controller is configured to write the short -e.g., Ji-sung Oh at para. 42: term/type/significance/usefulness-term data to the memory without using ECC protection and write long term data to the memory using ECC protection, the short term data comprising data samples captured during one or more output reads from a sensor array, -e.g., Ji-sung Oh at para. 42: term/type/significance/usefulness-term data comprising program code that is executed by the processor and configuration/calibration data
Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which the processor is configured to identify the -e.g., Ji-sung Oh at para. 42: type/significance-type of data that is to be written to the memory to the controller, the controller determining whether to store the data as ECC protected data or non-ECC protected data therefrom. 
9, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which the processor is configured to -e.g., Ji-sung Oh at para. 42: default/type/significance-default to protecting everything until such time as the processor may passes an instruction to the controller to say that an area needs no protection. 
10, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which each -e.g., Ji-sung Oh at paras. 40-46: stream/string-string of data that is protected comprises one or more words in length. 
11, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which each -e.g., Ji-sung Oh at paras. 40-46: stream/string-string of data comprises one burst of data associated with a cache-line of the processor, and associated check bits as required. 
12, Oh/Ji-sung Oh discloses sensor apparatus according to claim 1, in which the sensor means comprises an -e.g., Oh at Fig. 2: Block 108-antenna array for transmitting -e.g., Oh at paras. 45-47-radar signals and receiving a portion of the transmitted signal that has been reflected from a target and the processor unit [may then in use] processing data captured from the -e.g., Oh at Fig. 2: Block 108-antenna to identify the position and/or the range of at least one target in the line of sight of the -e.g., Oh at Fig. 2: Block 108-antenna. 
*	Claims 14-15 are rejected under 35 U.S.C. 103 as being obvious over Oh et al. (USPGPub No. 20110080312), Ji-sung Oh et al. (USPGPub No. 20070271493) and Ramakrishnan (USPGPub No. 20100070824).
As per Claims 14-15, Oh/ Ji-sung Oh substantially discloses  processing sensor data and selectively applying error correction –e.g. Ji-sung Oh at para. 42.  
Not specifically described in detail in OH/Ji-sung Oh, is the step whereby processed data or metadata/control/calibration data may be treated differently.
	However Ramakrishnan et al., in an analogous art, discloses a “System and Method for Improving Transport Protocol Performance in Communication Networks Having Lossy Links” wherein such techniques are described {See Ramakrishnan et al., Id., Fig. 6 & paras.:” [0042] …. Typically, forward error correction bits are added for the entire packet including the packet header and the packet payload. For example, a packet with a 40 bit header and a 1500 bit payload could utilize FEC techniques by adding another 20 forward error correction bits for the header and another 500 forward error correction bits for the payload. 
[0043] In the present invention, rather than adding forward error correction bits to the entire packet, forward error correction bits are added to just the packet header. Adding forward error correction capability to the header improves the likelihood that the correct address can be accurately identified, thereby preventing wrongly addressed packets from being incorrectly delivered and from generating incorrect SACKs. Adding forward error correction bits to only the header keeps the associated overhead costs small while providing forward error correction capability where it can be most effectively utilized. Thus, providing forward error correction capability for the packet header makes the present invention more robust.”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in OH/Ji-sung Oh by Ramakrishnan et al., because such modification would provide the procedure disclosed in OH/Ji-sung Oh with an optimized data processing technique whereby “Adding forward error correction bits to only the header keeps the associated overhead costs small while providing forward error correction capability where it can be most effectively utilized. Thus, providing forward error correction capability for the packet header makes the present invention more robust.” {See Ramakrishnan et al., para. 44.}
****	
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20170294984) to Ramalho discloses at para. ” 0055] In summary, in one form, a method is provided comprising: receiving large source data packets having large packet sizes and small source data packets having small packet sizes that are smaller than the large packet sizes; sending, to a receiving device, the small source data packets and the large source data packets without forward error correction (FEC); aggregating the small source data packets into a container packet having a header configured to differentiate the container packet from the large source data packets and the small source data packets; encoding the large source data packets and the container packet with forward error correction into FEC-encoded packets to enable forward error correction of the large source data packets and the container packet; and sending the FEC-encoded packets to the receiving device.”







    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Search Forms
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Search Results
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Help
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

User Searches
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Preferences
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

eRed Folder
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

Open New Text Window
Logout

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Freeform
Structured
Classification
Dictionary
Thesaurus
Foreign Images

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Hit List
Side-by-Side
Document Text
Images
Search History
Display Format
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

WEST
WEST Reference
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

News
What's New
FAQ
Comments

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Cases
Collections
Saved Searches

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale

 

    PNG
    media_image2.png
    6
    7
    media_image2.png
    Greyscale

Session
User Profile
Grid Settings

    PNG
    media_image4.png
    6
    7
    media_image4.png
    Greyscale


Contact Information
*	Applicant's amendment, e.g., Claims 14-15, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/Guy J Lamarre/
Primary Examiner, Art Unit 2112